1
                                                                               JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10    KEVIN COX,                                Case No. CV 20-09226 AB (AGRx)
11                    Plaintiff,
12    v.                                        ORDER DISMISSING CIVIL ACTION
13
      ROBERTO LOPEZ D/B/A
14    HAWTHORNE COIN LAUNDRY;
      MARIA VALDIVIA; and DOES 1 to
15    10,

16                    Defendants.
17
18         THE COURT has been advised that this action has been settled.
19         IT IS THEREFORE ORDERED that any calendar dates are VACATED and
20   this action is hereby DISMISSED without costs and without prejudice to the right,
21   upon good cause shown within 30 days, to re-open the action if settlement is not
22   consummated. This Court retains full jurisdiction over this action and this Order shall
23   not prejudice any party to this action.

24
25   Dated: May 25, 2021              _______________________________________
26                                    ANDRÉ BIROTTE JR.
                                      UNITED STATES DISTRICT JUDGE
27
28
                                               1.
